Mr. Justice Scholfield delivered the opinion of the Court: The question first in .order, upon this record, is, does the decree of the circuit court of Alexandria, Virginia, bind the defendants in error? The answer depends upon whether there was jurisdiction over the persons, for there is no controversy in regard to the jurisdiction of the court over the subject matter. None of the defendants in error were made parties to that proceeding, and none of them were born at the time the decree was rendered, except' J. Southgate. Counsel for plaintiffs in error seem to concede that J. Southgate should have been made a party, but contend that it was competent to render a decree in that proceeding binding upon those not in being, and they cite Story’s Equity Pleadings, secs. 145, 792, where it is said: “As it is sufficient to bring the first tenant in tail before the court, if in being, whether he be plaintiff or defendant in the suit, so, if there be no such tenant in tail in being, the first person in being entitled to the inheritance should be made • a party, and if there be no such person in being, then the tenant for life; and in such cases the decree made will bind the other persons not in being,” This is upon the principle that where the interest of one person is involved in that of another, and that other possesses the legal right, so that the interest may be asserted in his name, it is not necessary to bring both before the court. Marshall, Ch. J., in Hopkirk v. Page, 2 Brock. 42. ■ Manifestly, then, the rule can have no application here. There is here no prior estate of inheritance, and the interests of the heirs at law are not involved in that of another, but, on the contrary, are adverse to all other interests to be derived under and by virtue of the power. The decisions hold that the heirs at law, in cases like the present, are purchasers, and no decree will affect their rights to which they have not been made parties. Richards v. Chambers, 10 Ves. 580; Parker v. White, 11 id. 219; Richards v. Fitzgerald, 9 Irish Eq. 495; Kinnard v. Daniels, 13 B. Mon. 497; Graham v. Houghtalin, 1 Vroom, 552; Watson v. Bonney, 2 Sandf. (Sup. Court,) 417; McBride v. Greenwood, 11 Ga. 379; Gorin v. Gorin, 38 Miss. 205. But counsel contend, that even if this view be true, still Mrs. Yeaton might exercise her power of appointment in regard to the trust property by an ordinary deed of conveyance, simply acknowledged as other deeds, and without‘regard to the requirement in the deed of settlement that it should only be by a “writing or writings under her hand and seal, attested by three or more credible witnesses, or by her last will and testament in writing, to be by her signed, sealed, published and declared in the presence of the like number of witnesses.” This, we think, is very clearly incorrect. A woman contemplating marriage, at the time and place this settlement was made, and having an estate of her own, might, and oftentimes, we conceive, would, have had a two-fold object in view in tying up her property by articles of marriage settlement : first, of course, to keep the property from passing; by virtue of the husband’s marital rights, directly under his control ; and secondly, to place the property beyond her own control during coverture, absolutely or conditionally, and subject to such restrictions as would reasonably protect her against the improper influences of her husband. And the articles themselves here furnish ample evidence of what was the controlling motive. We think it manifest it was to disable Mary Frances, during coverture, to alienate or dispose of the property, except under such restrictions as was thought would reasonably protect her against the improper influences of her husband. In Swift et al. v. Castle, 23 Ill. 209, it was held a married woman can only convey her trust property (as a marriage settlement) in the manner authorized, and for the purposes specified, in the deed creating the trust; and the same rule, obviously, must apply to the exercise by her of a power of appointment under articles of marriage settlement. In proof of this the court there said: “When the instrument creating the trust confers upon her” (i. e. a married woman) “power to sell or dispose of the trust estate, she, for the purpose of executing the trust, is an attorney in fact, and all her acts, to be legal, must, as those of any other attorney in fact, strictly conform to the power delegated, and any deviation from its provisions will render the act void for want • of authority. No reason is perceived why a court of equity should confer upon her additional powers to those contained in the instrument creating the trust, more than it should upon any other attorney in fact. To permit her to exercise such additional powers is only authorizing her to defeat the object of the trust, and to disregard the intention of the parties, which should control in this as in all other contracts, when it can be ascertained from the instrument.” And again: “When the instrument creating the trust provides that it may be disposed of by one mode, it excludes all others. * * * It appears.to us that the true rule is, that the cestui que trust should be restrained to the acts authorized by the declaration of the trust, and that all beyond the power thus delegated should be held to be void. ” In Justis v. English, 30 Gratt. 565, the marriage settlement gave Mrs. Leber power to appoint “by any writings under her hand and seal, attested by three or more credible witnesses. ”• Mrs. Leber executed a deed of the property to Watkins, one of the trustees, which was not signed, sealed and attested as required by the deed of settlement. Bubks, J., in delivering the opinion of the court, said: “I do not perceive on what ground it can be maintained that the execution of the deed to Watkins was such a disposition of the property as is authorized by the deed of settlement. The writing contemplated.is a writing under the hand and seal of the cestui que trust, attested by at least three credible witnesses, directing the trustee to convey or transfer the property as may be appointed. The deed executed has none of the requisites, except that it is a writing under the hand and seal of the cestui que trust. It does not in terms direct a conveyance or transfer of the property, is not addressed to the trustees with that view, and is not attested. * * * In marriage settlements the object generally is two-fold,—to protect the wife against the control and influence of her husband, and also against her own weakness and incapacity,— and I am not disposed, by construction and the active assistance of the court, to break down the safeguards which she has deliberately thrown around herself and her property. ” And he concludes by saying that, in his opinion, Watkins “acquired no estate, right, title or interest, legal or equitable, ” under the deed. In Montgomery v. Agricultural Bank, 10 S. & M. 566, the property of the wife was secured to her separate use by ante nuptial settlement, which gave to her power to sell,, dispose of, or devise it, .by will or other written instrument, signed by her, and • attested- .by two witnesses, in her presence. After marriage, the trustee and husband and wife joined in a mortgage to secure the husband’s debt, and the mortgage was acknowledged, but not attested by two witnesses, as required by the settlement. The court held the mortgage void as to the wife’s interest, and, among other things, said: “The form of disposal required by the settlement is by an instrument in writing, signed by the wife, and attested by two witnesses, in her presence, and by her request. Upon this subject it is sufficient to add to what has already been said in the case of Minerva Doty et al. v. William S. Mitchell, that the wife derives her power to dispose of the property, not from the law or statute, but from the settlement. Although under the statute an acknowledgment of a conveyance is equivalent to the attestation and proof by two witnesses, and even by one witness, by the decision of this court such is not the law governing the disposal of the separate property of a feme covert. She derives her power from the exception she herself makes by the settlement, and she must pursue •the mode she has appointed for the exercise of the power. ” In Hopkins v. Myall, 2 R. & M. 86, (6 Eng. Chancery, 409,) upon the marriage of Mr. and Mrs. Myall, certain property of the wife was assigned to trustees, upon trust for the wife, during her life, for her separate use, with remainder as the wife should appoint by any writing under her hand, attested by two witnesses; and for default of appointment, then, after the death of the wife, to the children of the marriage. The trustees, upon application of the husband and wife, made by letter signed by both of them, but not attested, parted with the trust fund to the husband. The wife died without having made any other appointment of the fund. Bill was filed by the children to compel the trustees to replace the fund. The Master of the Bolls, Sir John Leach, said: “The ceremonies required by the settlement were introduced for the express purpose of protecting the wife against the influence of the husband, and are matters of substance, and not of form; and without an adherence to those ceremonies, the interest of the children could not be defeated. ” Like ruling, in principle, will be found in Maut v. Leith, 15 Beav. 524; Cocker v. Quayle, 1 R. & M. 535, (5 Eng. Chancery, 535); Ladd v. Ladd, 8 How. (U. S.) 10; Doty v. Mitchell, 9 S. & M. 435; Whiting v. Rust, 1 Gratt. 483; Burdett v. Spillsbury, 6 M. & G. 386, (46 Eng. Com. Law, 385.) The point, however, is made, that our Married Woman’s' act of 1861 confers upon married women power to own and control property as if sole, and therefore, Mrs. Yeaton might exercise her power of appointment without regard to the restrictions and limitations in the settlement. This, we think, is entirely a misapprehension. That act affects only the separate estates of married women derived in the mode provided in the act. It has nothing whatever to do with the exercise of powers by her. We are unable to perceive- why' the restrictions here, if the power had even been given to be exercised by a feme sole, would not have been binding. As owner, Mrs. Yeaton, before marriage, might place such restrictions not forbidden by or contrary to the policy of the law, upon the future alienation or disposition of her property as she saw fit; and it can not be pretended that these restrictions are, in any degree, forbidden by or contrary to the policy of the law. Under our law, prior to the act of 1861, a married woman could not alienate her real estate, except by strictly pursuing the mode prescribed by statute—the right being purely statutory. (Moulton et ux. v. Hurd, 20 Ill. 137.) And - since the passage of that act, and prior to the amendment of 1874, a married woman could not convey her separate estate, acquired pursuant to the provisions of that act, unless her husband joined in the deed of conveyance. Cookson v. Toole, 59 Ill. 521; Bressler v. Kent, 61 id. 426; Elder v. Jones, 85 id. 384; Brooks v. Kearns, 86 id. 547. Nor would a court of equity, however clear the proof, reform such a deed by correcting a mistake in the certificate of the acknowledgment thereof,— and this, because, as was said in Lindley v. Smith et al. 58 Ill. 250, “conveyances by married women for the transfer of their real estate or dower interest, do not take effect by delivery, as other deeds, but only by being acknowledged in the statutory mode, ” and that “an acknowledgment not in the mode prescribed must render the deed useless as a conveyance of title. ” See Moulton et ux. v. Hurd, Lindley v. Smith, supra; Hutchings v. Huggins, 59 Ill. 29; Board of Trustees v. Davison, 65 id. 124; Rogers v. Higgins et al. 48 id. 211. And inasmuch as it was only by enabling laws that a married woman could convey her real property, and the statute made it imperative that, to do so, she must join with her husband, a deed of conveyance by her, to him, was absolutely void. Brooks v. Kearns, supra. So it results, necessarily, the deed by Cowdery and Mrs. Yeaton to Yeaton, treated as an attempted conveyance of her property, was absolutely void. Treated as an execution of i the power of appointment, it was void because not attested by three or more credible witnesses, as required by the articles of settlement. But it is again argued by counsel for plaintiffs in error,' at most this was but a defective execution of a power, and it will be aided by a court of equity. In our opinion, this is not such a case as a court of equity will lend its aid in remedy of a defective execution of a power. It is said in 2 Sugden on Powers, (3d Am. from 7th Bond, ed.) p. 84, *94, sec. 13: “But it has been decided that a defective execution of a power by a wife can not be aided in favor of her husband; nor can a disposition by a married woman, in conjunction with her husband, without the solemnities required by the power, although the trustees of the fund act upon it, be supported on the ground of the intention and the power to do the act; for the ceremonies in such a case are introduced for the express purpose of protecting the wife against the husband, and are matters of substance, and not of form. ” This is sustained hy Hopkins v. Myall, 2 B. & M. 86, referred to supra. Again, the same authority, at p, 87, *98, says: “The characters of purchaser, wife, creditor, child, must be borne by the party claiming, relief in relation .to the donee, of the power, and not to the person creating it.” And again, on p. 89, sec. 26, it is said: “Where a man makes even a voluntary settlement, vesting the property in. a trustee, and ties himself down to a specified mode of revoking it, equity will not presume that he intended to revoke the settlement by the acceptance of a conveyance to himself not expressing any such intention; and if there is any neglect of the solemnities required, yet equity will not supply the want of them, for the settler is entitled to no aid, but if he desire to regain the property, he must pursue his power. ” And a fortiori must he do so when he seeks to obtain his wife’s property through her appointment under a power. In Justis v. English, supra, it was contended that the deed made and acknowledged by Mrs. Leber was merely a defective execution of a power, which a court of equity would aid, but the court held otherwise, saying, page 574: “Aid is extended where the defect is in matters of form, never where it is in matters of substance. In the ease before us, the instrument is not only inappropriate, and the execution of it not according to the form prescribed.in that it is not attested by the requisite number of witnesses, but it is not attested at all. This is more than a mere informality. Attestation in some form, at least, or to some extent, would seem to bó requisite. I regard it as essential to the due execution of the power in cases like the one before us. * * * By the instrument creating her separate estate, Mrs. Leber chose to restrain, limit and regulate her power of disposing of that estate. Equity, deviating from the rule of the common law, accords her this right. The restraint imposed was a modification of her estate. She thought proper to make the presence of witnesses,—at least three credible witnesses,— necessary to attest the disposition of her property, and for a court of equity to give effect to an alleged disposition, and that to her own trustee, made in the absence of any witness, would seem more like creating a power than aiding in the execution of one. ” In Thockwett v. Gardiner, 5 DeG. & S. 58, the marriage settlement provided for settlements of the intended wife’s personal "property (being a bond for ¿61500) to her separate use for life, and then to her children, and giving her power to appoint the same by instrument attested by two credible witnesses. She wrote a letter to some bankers with whom her husband did business, and whom he owed, agreeing they might hold the bond as collateral, for advances they had made her husband, or which they might thereafter make to him. The letter was not attested. The bankers afterwards made advances to the husband on the faith of the letter. The court held that the letter was a good pledge of her life estate in the bond, but not being attested by two witnesses, was not a valid appointment of the remainder, under the power, and it was said: “There is no doubt that this court will aid the defective execution of a power in favor of a creditor or purchaser, and that it will do so though the donee of the power be a married woman; but the court, in such eases, must be satisfied that the formalities which have not been observed are no more than matters of form, and that the donee has not, by their non-observance, been deprived of any of the protection which a due exercise of the power would have afforded her; and the court looks with especial jealousy on a transaction in which the wife may have acted under the influence of her husband. The case of Hopkins v. Myall illustrated the principles of the court in this respect. In the present case the plaintiffs have proved nothing beyond Mrs. Gardiner’s signature to the letter. * * * It thus appears that Mrs. G.’s signature was obtained by her husband for his own purpose, without that protection against his influence which the power contemplated. ” But the question still occurs, whether the power of appointment, here, was not in fact properly exercised, or, rather, under all the facts appearing, is it not to be presumed that it was so exercised ? There is no evidence whatever that Mrs. Yeaton, “by any writing or writings under her hand and seal, attested by three or more credible witnesses, or by her last will and testament in writing, by her signed, sealed, published and declared in the presence of the like number of witnesses, ” directed, limited or appointed the assignment, transfer or payment of the bank stock, or its proceeds, or the conveyance of the real estate in which its proceeds were invested, and which is now here in controversy, to Yeaton, or to any one else. It simply appears that on the 6th of November, 1868,' Mary Frances Yeaton, wife of William G. Yeaton, and George W. Cowdery,. surviving trustee, by an instrument in writing of that date, purport, in consideration of í¡¡>5, at the written request of Mary Frances, to convey the property in controversy to William G. Yeaton. It is not recited that the written request is attested by any witnesses, and the purported conveyance is unattested by witnesses, and the certificate of acknowledgment fails to show that Mrs. Yeaton was, by the officer taking the acknowledgment, made acquainted with the contents of the instrument, and examined, separate and apart from her husband, as to whether she executed the same freely and voluntarily, and without any compulsion of her husband, as ■ required by the statute then in force in this State; nor is there any proof that such certificate of acknowledgment was, under the laws of Virginia, where the acknowledgment was taken, sufficient to pass the title of the wife, or to bind and' conclude her by the instrument. A party claiming title must show a compliance with every condition precedent to the vesting of the title. The request in writing, attested by three or more credible witnesses, is here made, by the articles of settlement, a condition precedent to the vesting of title. The evidence might probably have been preserved by recitals in the deed of” the trustee, or by the retention of the original instrument in writing; but however it should have been preserved, it was incumbent on those claiming under the deed of the trustee to show that it had been executed. It was that, and that alone, which gave the trustee authority to act. The principle is sanctioned by Williams v. Peyton, 4 Wheat. 79. The point is made, and urged with much force, that the evidence fails to show that the proceeds of the bank stocks, which were the subject of the articles of settlement, went into this property. The deed of the 16th of November, 1864, recited, that by .direction of Mary Frances a portion of the proceeds of the sale of the stocks had "been invested in the real estate in controversy, and purports to be executed in consideration thereof. Some criticism is indulged on the form of expression, that Mrs. Yeaton had directed a portion of the proceeds of the sale to be invested, instead of reciting that the investment had been made. We think, taking the whole recital together, it is, in effect, an acknowledgment that the investment had been made. The conveyance was intended to vest the title. It was made, obviously, because the investment of the proceeds of the sale of the stocks had been made, for a mere direction .to invest, without investing, could form no consideration, and be no inducement to convey. The language is carelessly used, but the meaning is, in our opinión, manifest enough. These admissions are, at least, prima facie evidence, against those claiming under Yeaton, of the truth of the facts admitted, and on considering the entire evidence relating to the question, we are not prepared to hold that it is insufficient to prove that proceeds of the sale of the stocks "were invested in this property, but we think the reverse is sufficiently proven. Another point made is, that on the 16th of November, 1864, the property belonged to William C.; Yeaton, and he had the power to attach what trusts he chose, and by the terms of his deed then made he subjected it to the power of sale and substitution declared by the decree of the Alexandria circuit court. . If this property was not otherwise chargeable with a trust, this position would doubtless be true; but if the property had been purchased by Yeaton, in the first instance, with trust funds, or if the consideration of his sale and conveyance was trust funds, he could by no declaration of his change the terms of the trust with which the funds invested in the land were originally charged. No doctrine is better settled than that the cestui que trust may pursue the proceeds of trust property, and charge with the original trust any property in which they may be invested, as against all who have actual or presumptive notice of the trust. Story’s Eq. Jur. sec. 1255 et seq.; Perry on Trusts, sec. 217; Alwood v. Mansfield, 59 Ill. 507. Since the evidence here shows that the stocks which were charged with a trust were sold, and their proceeds invested in this property, it follows the cestuis que trust may lawfully assert their claim,—not because of the trust declared by Yeaton’s deed, but because of the trust with which the stocks were charged. Although the recitals in the deed are competent evidence of the facts recited against its maker and those claiming under him, the deed does not, by being used as evidence for this purpose, become binding and conclusive . upon the defendants in error for all purposes. What the grantor admits by the deed, is one thing; what he, in consequence of the fact, admitted, or from other motives intended to effect by the deed, is another and entirely different thing. The admission, as against him and those claiming under him, but as against nobody else, proves the fact admitted. But the grant, and the declaration of the purpose of the grant, are no part of the admission, and although binding on him and those claiming under him, is not binding on the grantee, where, as here, the admission shows the property is, because the consideration paid for it is charged with a trust, Ea,ble to be charged with the same trust, at the election of the cestui que trust. The right of the cestui que trust is to follow the trust property into whatever it may be converted, and, without regard to the form of the conveyance, establish and fasten upon it the original trust. There can be, as we conceive, no stronger reason for saying a trust can not be thus estabGshed where the grantor has expressly declared a different trust, than where he has made an absolute deed, for in both cases, and in the one precisely as in the other, jt is the circumstances outside of, and independent of, the deed, and of which the deed itself may or may not furnish evidence, that establish the trust, and not the declarations of the grantor. Undoubtedly, where the cestuis que trust are in ^a condition to act for themselves, they may accept deeds in consideration for trust property or its proceeds, with new and different trusts, or without any trusts declared; but there is no cause for pretending this can have- any application here. Again, it is insisted that by the laws of Virginia, where Mrs. Yeaton was domiciled, she had power to dispose of the stocks (they being personal property) without reference to the clause in the articles of settlement requiring her to manífest her action in writing, attested by three witnesses, and Justis v. English, supra, is cited to sustain the position. It is enough to say that case only refers tb “her separate personal property.” These Stocks, before her marriage, were disposed of by the articles of marriage settlement, so that she only retained the right to dispose of them, during the' life of her husband, by exercising a power of appointment in the mode prescribed. After her marriage, and during coverture, they were not “her separate personal property, ” within the sense in which that language is used in Justis v. English. It is said the present purchasers do not claim under the deed of 1864, and, striking out that deed, they have a perfect title,—they claim under Yeaton, who was seized before 1864, and who, upon the partition in- 1869, was allotted his share in severalty. But upon what ground shall the deed of 1864 be stricken out? That deed was on record, and those who subsequently purchased this property, purchased with notice of its contents. It referred to the articles of marriage settlement, and showed that a portion of the proceeds of the sales of the stocks went into this property. It was ample for the purpose of putting subsequent purchasers upon, their guard. By attending to its language they would have been led to a knowledge of the trust with which the property was charged, and this is sufficient as to all who claim under subsequent conveyances from Yeaton. Justis v. English, supra; Oliver v. Piatt, 8 How. (U. S.) 165; Duncan v. Jandon, 15 Wall. 165; Railroad Co. v. Durant, (5 Otto,) 95 U. S. 576. So, also, the deed of 18.68 carried notice of its imperfection upon its face, to all. Its record was notice that it was executed for but a nominal consideration,—that it was, in effect, a gift from the wife to the husband. It did not profess to be pursuant to the terms of a decree of a court of competent jurisdiction, nor purport to have been upon the written request of the wife, attested by three "witnesses, nor even to have been acknowledged in conformity with the laws of this Statq. The question is asked, “Why, if there Was a trust declared by William C. Yeaton, in 1864, in an undivided one-half of the premises here in question, which was not divested, the whole of the premises should now be made to bear the burden?” The trust followed the title in Yeaton and his grantees. The partition gave no new title,—it simply changéd its character from that of a tenant in common to an owner in sevefalty. (Smith v. Crawford, 81 Ill. 299.) But it was optional only whether the cestuis que trust should pursue the proceeds of the sale of the bank stock, and treat the property now in controversy as held in trust for them upon the original trusts,—that is, the trust did not absolutely, and at all events, attach; there was simply the right in the cestuis que trust to have it attach, and, consequently, they might repudiate the trust and disclaim any title to the property, and proceed upon any other remedies to which they were entitled, either in rem or in personam. 2 Story’s Equity Jur. sec. 1262. Murray et al. v. Winter et al. 2 Johns. Ch. 441. The policy of our law is in favor of the free alienation of real property, and against tying it Up, or otherwise fettering its alienation, for an unreasonable length of time; and therefore, in cases of optional rights to defeat or divest titles, or to charge property with trusts, the party entitled to the option must, when aware of his right, exercise it promptly, and not, by delay and inattention, give reason for the belief that he has abandoned it. J. Southgate Yeaton was born August 17, 1850, and was, consequently, twenty-one years of age on the 17th of August, 1871. The present bill was not filed until the 19th of March, 1879, and he admits that he became aware of the facts in regard to this property at least as early as 1872,—some seven years, or nearly so, before the filing of the bill. He says: “I have known, ever since I was a child, that my father was interested in Chicago property. Somewhere between 1869 and 1872 I first knew of the means by which my father acquired his title to such real estate. I have known that my father was borrowing money on said real estate ever since 1872, or about that time.” His only excuse for his long delay in asserting his rights is, that about January, 1873, he consulted with what he regarded as a competent lawyer in regard to the title, and his opinion being that it was perfect in his father, he rested contented until about the time of the filing the bill, when he was awakened to a sense of his rights by the opinion of another lawyer to a different effect. This amounts to no more than saying he was ignorant of the law, which can not avail. All, or the principal part, of the plaintiffs in error acquired their rights in this property since J. Southgate Yeaton had notice of his rights, and the proof also shows that he actively encouraged the agent of his father, subsequent to that time, to alienate and incumber the property. We think his laches has been such as now to preclude his right to any portion of this property. Hamilton v. Lubukee et al. 51 Ill. 415; Bush v. Sherman, 80 id. 160; Williams v. Rhodes, 81 id. 571; Munn et al. v. Burges et al. 70 id. 604; Cox v. Montgomery, 36 id. 396; Winchell v. Edwards, 57 id. 45; Beach v. Shaw, id. 17; Burr v. Borden et al. 61 id. 389; Dempster v. West, 69 id. 613. _ As to the other defendants in error, the evidence shows that they were ignorant of the facts affecting their rights until shortly before the filing of the bill. They are not, therefore, chargeable with laches. Perry on Trusts, sec. 230. An objection is Urged against the form of the action, and it is insisted partition is not appropriate for the relief sought. The statute authorizes courts of equity to adjust all conflicting titles in such cases. (See Henrichsen v. Hodgen, 67 Ill. 179, and Harrer v. Wallner, 80 id. 197.) The suit was in equity, and plaintiffs in error had ample opportunity to interpose all their defences. A final objection to be noticed is, that the decree should have directed the improvements to be paid for,- without qtialí- . fication. The decree directs that “the defendants, (or such of them as have made improvements upon any part.of said premises, under the belief that they were the owners thereof,) or the grantees of such persons, are entitled to be paid the amount of the enhanced value of such premises, less the reasonable value of the use and occupation of such premises, exclusive of such improvements, during the time the same have been occupied by them, ” etc. We perceive no objection to this. Certainly, improvements which have not enhanced the value of the premises should not be paid for. It is only equitable that there should be compensation in proportion to benefits. „ The decree of the court below, as respects the interest claimed by J. Southgate Yeaton, is reversed, and the cause remanded for further proceedings consistent with this opinion, but in all other respects it is affirmed. Decree reversed in part and in part affirmed. Subsequently, on an application for a rehearing, the following additional opinion was filed: Per Cubiam : After careful consideration of the petition for rehearing, we feel compelled to deny its prayer. We have, however, availed ourselves cof the opportunity thus afforded to correct an error which we had inadvertently committed in the opinion, in answer to one of the points of the plaintiffs in error; but this in nowise affects the result. We do not regard the variance between the allegations in the bill and the proofs as material. Whether, when Yeaton purchased the property, he purchased with the trust funds, or whether he purchased it with other funds, but sold and conveyed it to Cowdery for the trust funds, can make no difference to the cestuis que trust,. In either case their right to assert a claim to the property is because the trust funds were invested in the property; and, as we have attempted to show in the opinion, Yeaton, although he might have refused to sell for trust funds (the property not being charged with a trust before), having once done so, could, by no declaration in the deed, cut off or modify the right of the cestuis que trust to follow the trust fund into what it was converted, and have this property charged with the same trust; and certainly he could not do so if he originally bought the property with the trust funds. Inasmuch as Yeaton took the legal title to himself, without any express declaration of trust, the fee was in law in him, and was conveyed by the deed to Cowdery, as is alleged; but whether the consideration for that conveyance was money invested by him in its purchase, or money received as the consideration for its sale by him, we conceive at present makes no difference, since the same right to follow the money into the land, and charge the land with the same trust to which the money is subject, exists in the one case that exists in the other. The prayer for rehearing is denied. Rehea/ring denied.